Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter



1.	Claims 1-20 are allowed.

	
The following is an examiner’s statement of reasons for allowance:  

	Claims 1 and 12 are allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claims 1 and 12.

An et al (KR 20190142626) teach acquiring a plurality of vision images by photographing a desired region of a surface of the steel structure by using a vision camera (para [0034], [0036] and [0037]));
 	acquiring a plurality of thermal images by heating the desired region of the steel structure (para [0031], heat waves to the target structure) and photographing the heated desired region  of the surface of the steel structure by using a thermal imaging camera (para [0034], [0036] and [0037]);
 	performing preprocessing of reconstructing the thermal images and the vision images in a dynamic state into a time-spatial-integrated thermal image and a time-spatial-integrated vision image in a static state, respectively, by performing coordinate transformation according to a time-spatial-integrated coordinate transformation (TSICT) algorithm (para [0023] and [0068]);
 generating an overlay image by overlaying the time-spatial-integrated vision image with the time-spatial-integrated thermal image (para [0069], hybrid image);
detecting deterioration of the coating (crack) applied to the steel structure by inputting the overlay image to an artificial intelligence-based coating deterioration detection model constructed by learning a plurality of learning overlay images in advance based on an artificial neural network (deep learning process)(para [0041]);
classifying the deterioration of the coating of the steel structure by characteristics by inputting an image of a coating deterioration region determined according to a position of the detected coating deterioration to a coating deterioration classification model (para [0025]);

and Vrabie et al. (US 2020/0333185) teach inspecting a thickness of the coating of the steel structure by analyzing thermal energy measured based on a coating thickness inspection algorithm (para [0003]).

	
	However None of the prior art of record teaches or fairly suggests that image processing method for inspecting and evaluating a coating state of a steel structure that calculating a coating grade by comprehensively evaluating a deterioration state inspection result of the coating and a thickness inspection result of the coating based on a predetermined coating evaluation criterion, and together with combination of other claimed elements as set forth in the independent claims 1 and    12.  Therefore, the claims 1 and 12 are over the prior art of records.


Claims 2-5, 7-10 and 11-16 are allowed because they are depended on independent claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I. CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Monday through Thursday 7:30 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663